Exhibit 10.1

THIRD AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This THIRD AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT (this “Amendment”),
dated as of March 22, 2013, is by and among (i) Revel AC, Inc. (“Revel”), in its
capacity as borrower under the 2012 Credit Agreement and the Term Loan Credit
Agreement and issuer under the Indenture (each as defined in the RSA),
(ii) Revel AC, LLC, Revel Atlantic City, LLC, Revel Entertainment Group, LLC and
NB Acquisition LLC, each in its capacity as a guarantor under the 2012 Credit
Agreement, the Term Loan Credit Agreement, and the Indenture (the “Guarantors”
and, together with Revel, the “Company”), (iii) each of the undersigned
creditors party to and/or a holder of, or the investment advisor or manager to a
beneficial or legal holder or holders of (and in such capacity having the power
to bind such holder), certain indebtedness of Revel incurred under (A) the 2012
Credit Agreement (the “2012 Credit Agreement Consenting Lenders”), (B) the Term
Loan Credit Agreement (the “Term Loan Credit Agreement Consenting Lenders” and,
together with the 2012 Credit Agreement Consenting Lenders, the “Consenting
Lenders”), and (C) the Indenture (the “Consenting Noteholders” and, together
with the Consenting Lenders, the “Consenting Debtholders”) and (iv) JPMorgan
Chase Bank, N.A. (“JPMorgan”), as the administrative agent and collateral agent
(in such capacities under each of the 2012 Credit Agreement and the Term Loan
Credit Agreement, the “Administrative Agent”) (each of the foregoing, a “Party”
and, collectively, the “Parties”). Capitalized terms not herein defined shall
have the meanings set forth in the RSA (as defined below).

RECITALS

WHEREAS, the Company, the Consenting Debtholders and the Administrative Agent
are party to that certain Restructuring Support Agreement dated as of
February 19, 2013 (as amended by the First Amendment to Restructuring Support
Agreement dated as of March 8, 2013, the Second Amendment to Restructuring
Support Agreement dated March 13, 2013 and as may further be amended modified,
or supplemented from time to time, the “RSA”); and

WHEREAS, the Company, the Consenting Debtholders and the Administrative Agent
have agreed to amend the RSA in accordance with and subject to the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereto agree as follows:

1. Amendments to the RSA.

1.1 Section 2.03(a)(iii) of the RSA is hereby amended by deleting the reference
to “March 22, 2013” and inserting in lieu thereof the date “March 25, 2013.”

1.2 Section 6.01(j) of the RSA is hereby amended by deleting the reference to
“March 22, 2013” and inserting in lieu thereof the date “March 25, 2013.”



--------------------------------------------------------------------------------

1.3 Section 6.01(l) of the RSA is hereby amended by deleting the reference to
“March 25, 2013” and inserting in lieu thereof the date “March 28, 2013.”

1.4 Section 6.01(m) of the RSA is hereby amended by deleting the reference to
“April 22, 2013” and inserting in lieu thereof the date “April 24, 2013.”

1.5 The second bullet point of the sixth paragraph of the “Implementation of
Restructuring and Definitive Documentation” section of the Restructuring Term
Sheet attached to the RSA as Exhibit 1 (the “Term Sheet”) is hereby amended by
deleting the reference to “March 22, 2013” and inserting in lieu thereof the
date “March 25, 2013.”

1.6 The third bullet point of the sixth paragraph of the “Implementation of
Restructuring and Definitive Documentation” section of the Term Sheet is hereby
amended by deleting the reference to “March 25, 2013” and inserting in lieu
thereof the date “March 28, 2013.”

1.7 The fourth bullet point of the sixth paragraph of the “Implementation of
Restructuring and Definitive Documentation” section of the Term Sheet is hereby
amended by deleting the reference to “April 22, 2013” and inserting in lieu
thereof the date “April 24, 2013.”

2. Effectiveness. In accordance with Section 9 of the RSA, this Amendment shall
be effective and binding upon the Parties as of the date (the “Amendment
Effective Date”) on which: (i) the Company shall have executed and delivered
counterpart signature pages of this Amendment to counsel to the Steering
Committee, (ii) the Required Consenting Lenders shall have executed and
delivered counterpart signature pages of this Amendment to counsel to the
Company and (iii) the Administrative Agent shall have executed and delivered
counterpart signature pages of this Amendment to counsel to the Company

3. Effect Upon RSA. Except as specifically set forth herein, the RSA shall
remain in full force and effect and is hereby ratified and confirmed. The
Parties specifically acknowledge and agree that the RSA, as hereby amended, is
in full force and effect in accordance with its respective terms and has not
been modified, except pursuant to this Amendment. This Amendment shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns. All references to the “RSA” shall mean and
refer to the RSA, as modified by this Amendment.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

5. Headings. The headings of the sections, paragraphs and subsections of this
Amendment are inserted for convenience only and shall not affect the
interpretation hereof.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

Revel AC, Inc. By:  

/s/ Dennis E. Stogsdill

Name:   Dennis E. Stogsdill Title:   Chief Restructuring Officer Revel AC, LLC
By: Revel AC, Inc., Its Sole Member By:  

/s/ Dennis E. Stogsdill

Name:   Dennis E. Stogsdill Title:   Chief Restructuring Officer Revel Atlantic
City, LLC By: Revel AC, LLC, Its Sole Member By:  

/s/ Dennis E. Stogsdill

Name:   Dennis E. Stogsdill Title:   Chief Restructuring Officer Revel
Entertainment Group, LLC By: Revel AC, LLC, Its Sole Member By:  

/s/ Dennis E. Stogsdill

Name:   Dennis E. Stogsdill Title:   Chief Restructuring Officer NB Acquisition,
LLC By: Revel Entertainment Group, LLC, Its Sole Member By:  

/s/ Dennis E. Stogsdill

Name:   Dennis E. Stogsdill Title:   Chief Restructuring Officer

Signature Page to Third Amendment to Restructuring Support Agreement



--------------------------------------------------------------------------------

[Consenting Debtholder Signature Pages Redacted]

Signature Page to Third Amendment to Restructuring Support Agreement



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent under the
Credit Agreements By:  

/s/ Susan E. Atkins

Name:   Susan E. Atkins Title:   Managing Director

Signature Page to Third Amendment to Restructuring Support Agreement